Matter of Daquan H.S. (Zeluric E.) (2015 NY Slip Op 05485)





Matter of Daquan H.S. (Zeluric E.)


2015 NY Slip Op 05485


Decided on June 24, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 24, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
JOHN M. LEVENTHAL
SHERI S. ROMAN
SYLVIA O. HINDS-RADIX, JJ.


2014-08121
 (Docket No. B-11716-12)

[*1]In the Matter of Daquan H. S. (Anonymous). Good Shepherd Services, respondent; 
andZeluric E. (Anonymous), appellant.


Austin I. Idehen, Jamaica, N.Y., for appellant.
James M. Abramson, PLLC, New York, N.Y. (Dawn M. Orsatti of counsel), for respondent.
Seymour W. James, Jr., New York, N.Y. (Tamara A. Steckler and Claire V. Merkine of counsel), attorney for the child.

DECISION & ORDER
Appeal from an order of fact-finding and disposition of the Family Court, Queens County (Marybeth Richroath, J.), dated June 12, 2014. The order, insofar as appealed from, after a fact-finding hearing, found that the father abandoned the subject child.
ORDERED that the order of fact-finding and disposition is affirmed insofar as appealed from, without costs or disbursements.
The Family Court correctly found that the petitioner established, by clear and convincing evidence (see Social Services Law § 384-b[3][g][i]), that the father abandoned the subject child during the six-month period prior to the filing of the instant petition (see Social Services Law § 384-b[4][b]). Although the father testified that he mailed letters to the petitioner and the child's foster mother during the relevant period, the Family Court's determination that the father's testimony was not credible is entitled to considerable deference unless clearly unsupported by the record (see Matter of Mekhi Kahalil G. [Ainsley M.J.], 99 AD3d 1003), and we find no basis to disturb its assessment (see id.; Matter of Destiny Aaliyah K., 62 AD3d 708, 709).
RIVERA, J.P., LEVENTHAL, ROMAN and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court